Citation Nr: 0632602	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  03-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from September 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

The issue of entitlement to service connection for post-
traumatic stress disorder was previously before the Board and 
denied in July 2005. The veteran appealed the Board's 
decision and in June 2006, the United States Court of Appeals 
for Veterans Claims (Court) granted a joint motion and 
remanded the appeal to the Board with directions to enhance 
its discussion of the evidence.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experienced a personal assault during active 
service and currently has post-traumatic stress disorder as a 
result of the in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred as a consequence 
of active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserted that he developed post-traumatic stress 
disorder due to events that occurred during service.  
Specifically, the veteran asserted that in April 1944 he was 
sexually assaulted by an officer and a civilian.  The veteran 
also asserted that as a medical aidman at hospitals he 
witnessed and treated people who had severe injuries.  The 
veteran further asserted that he was placed in the stockade 
after having an altercation with a superior officer regarding 
that officer's alleged mistreatment of wounded soldiers.  The 
veteran alleged that each of these events caused him to 
develop post-traumatic stress disorder.  As discussed below, 
the Board grants service connection for post-traumatic stress 
disorder based on personal (sexual) assault.  As such, the 
Board will limit its discussion to the reasons and bases for 
granting service connection on the basis of this stressor and 
will not discuss the veteran's other alleged stressors.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

In this case, as there is no evidence that the veteran 
engaged in combat and the veteran has not alleged a stressor 
that involved combat, the veteran's stressor must be 
verified.  Therefore, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  VA regulations provide that in the case of a post-
traumatic stress disorder claim based on in-service personal 
assault, the veteran's in-service stressor may be verified 
by evidence other than service records.  This evidence may 
come from law enforcement authorities, mental health 
counseling centers, statements from family members, or other 
evidence which tends to support the veteran's account of the 
incident.  The veteran may also submit evidence which 
indicates that he underwent behavioral changes, such as 
deterioration in work performance or evidence of substance 
abuse.  See 38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran served as a medical aidman.  The 
veteran asserted that in April 1944 he had a pass to go to 
downtown San Antonio.  The veteran went to a bar in which a 
corporal began talking to him, and the veteran drank beer.  
A civilian joined the veteran and the corporal.  The veteran 
then left the bar with the two men under the promise that 
they would take him to a house where there would be women.  
After women did not arrive, they left and began walking by a 
river.  The veteran asserted that the two men then beat him 
and raped him.  The veteran further asserts that the two 
mean threatened his life if he told anyone about the 
incident and that the civilian wanted to kill the veteran, 
but that he was allowed to leave.  The veteran asserted that 
he then went back to camp.  There is no record of the 
veteran asserting that this incident happened until April 
1997, more than fifty years after leaving service.

The veteran's claims file contains his personnel records.  
They include evidence that the veteran was absent without 
leave (AWOL) for several days in May 1944, the month after 
the alleged incident, and was returned by military police.  
The veteran's service medical records indicate that when the 
veteran was AWOL he boarded a train flat car as it was going 
toward El Paso.  The veteran was thrown from the car, 
injuring himself.  He was returned to service and received 
medical treatment while a prisoner.  The veteran's service 
records do not contain evidence that the veteran provided a 
reason for going AWOL at that time.

After service, the veteran has received several diagnoses of 
post-traumatic stress disorder from VA mental health 
professionals.  These VA professionals diagnosing the 
veteran do not appear to have had the benefit of review of 
the veteran's claims file, and based there diagnoses on 
history provided by the veteran.  The Board notes, however, 
that the veteran has consistently related the same history 
regarding the alleged sexual assault of April 1944.

Among these diagnoses, a progress note completed by a social 
worker in August 2001 notes that the veteran's symptoms 
reflected post-traumatic stress disorder and cited the DSM 
IV.  In a November 2001 VA medical record, a psychiatrist 
noted that the veteran related his history of sexual assault 
and noted that he had a long history of depression, with 
previous suicide attempts.  The psychiatrist found that the 
veteran had post-traumatic stress disorder and found that 
the veteran had a global assessment of functioning (GAF) of 
52.  As noted, the veteran's claims file contains additional 
diagnoses of post-traumatic stress disorder from VA mental 
health professionals.

The veteran underwent a VA psychiatric examination in 
January 2002.  The examiner noted review of the veteran's 
claims file.  The examiner noted the veteran's account of 
his alleged military sexual assault.  After the full 
examination, the examiner found that the veteran had a 
history of military sexual trauma and assigned a GAF of 60.  
The examiner then opined that although the veteran was 
positive for military sexual trauma, the veteran's current 
symptoms did not meet the full criteria for a post-traumatic 
stress disorder diagnosis under DSM IV, as the veteran did 
not report cluster C or D symptoms.  The examiner further 
opined that it was likely that the veteran previously had 
post-traumatic stress disorder and was experiencing 
residuals from the disorder.  In the VA psychiatric 
examination report, the examiner also noted that the veteran 
had been a corporal but was demoted to private first class.  
The examiner did not note the source of this statement.  The 
Board notes that a record of this demotion is not part of 
the veteran's personnel records. 

The Board previously denied the veteran's claim based, 
partially, on the examiner's finding that the veteran did 
not currently have post-traumatic stress disorder that 
conformed to the DSM IV, but primarily based on the lack of 
evidence to verify that the alleged sexual assault took 
place.  The evidence of record supporting the veteran's 
history of the alleged sexual assault is primarily the 
veteran's own statements.  

As noted, however, under 38 C.F.R. § 3.304(f), the veteran's 
account of the stressor incident may be collaborated by 
evidence of behavior changes, such as deterioration in work 
performance, that followed the claimed assault.  In the 
joint motion filed with the Court, it was found that the 
Board did not adequately address the evidence of record that 
the veteran's work performance deteriorated after service.  
The Board notes that the veteran asserted several incidents 
in which he had altercations with superiors after the 
alleged sexual assault.  There is, however, no evidence in 
the veteran's personnel records to support these claims, nor 
as noted, the asserted demotion from corporal to private 
first class.  

The record, however, contains evidence that the veteran went 
AWOL the month after the alleged incident.  After careful 
consideration of the entirety of the record, the Board finds 
that the veteran's credible statements regarding his 
decreased work performance combined with the evidence of him 
being AWOL, provides sufficient evidence to verify the 
veteran's alleged stressors.

The Board further finds, when all reasonable doubt is 
decided in the veteran's favor, that the veteran currently 
has a diagnosis of post-traumatic stress disorder that 
conforms to the DSM-IV.  The Board notes that the veteran 
has been diagnosed by multiple VA professionals as having 
post-traumatic stress disorder, some noting the DSM-IV.  
Although the examiner found that the veteran's symptoms did 
not fully satisfy the requirement for a post-traumatic 
stress disorder diagnosis under the DSM-IV, she did find 
that he likely previously has the disorder and did 
experience military sexual trauma.  

As such, the Board finds that preponderance of the evidence 
weighs toward finding that the veteran has post-traumatic 
stress disorder attributable to a verified in-service 
stressor.  In coming to this finding, the Board relies on 
the veteran's consistent, credible statements supported by 
the evidence that he went AWOL shortly after the alleged 
incident and the veteran's multiple diagnoses for post-
traumatic stress disorder that cite the sexual assault as 
the basis of the diagnosis.  Therefore, the veteran's claim 
for service connection for post-traumatic stress disorder is 
granted.




ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


